AO 245B (Rev.06/05) Sheet 1 – Judgment in a Criminal Case



                            United States District Court
                              Eastern District of Wisconsin

  UNITED STATES OF AMERICA
                                                      JUDGMENT IN A CRIMINAL CASE
         V.                                           Case Number: 17-CR-124-2-JPS
                                                      Marshal Number: 54243-048
  MARCUS HUTCHINS

                                                    Brian Klein, Marcia
                                                    Hofmann, and Emily             Benjamin Proctor and
                                                    Stierwalt                      Benjamin Taibleson
                                                    Defendant’s Attorneys         Assistant United States Attorneys


THE DEFENDANT:
     Pled guilty to Counts One and Two of the Superseding Indictment.

     Title & Section             Nature of Offense            Date Concluded                  Count(s)

      18 U.S.C. § 371                Conspiracy               September, 2015                    One

                              Advertisement of wire,
      18 U.S.C. §§ 2,            oral, or electronic
                                                                August, 2014                     Two
       2512(1)(c)(i)             communication-
                               intercepting devices

      The defendant is sentenced as provided in sheets 2 through 6 of this judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

     IT IS ORDERED that Counts 3–10 of the Superseding Indictment be and the same are hereby
DISMISSED.

       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within
30 days of any change of name, residence, or mailing address until all fines, restitution, costs, and
special assessments imposed by this judgment are fully paid.




                 Case 2:17-cr-00124-JPS Filed 07/29/19 Page 1 of 7 Document 140
AO 245B (Rev.06/05) Sheet 1 – Judgment in a Criminal Case                                Judgment Page 2 of 7
Defendant: Marcus Hutchins
Case Number: 17-CR-124-2


                                                      Date Sentence Imposed: July 26, 2019




                                                      ______________________________
                                                      J. P. Stadtmueller
                                                      U.S. District Judge

                                                      Date Judgment Signed: July 29, 2019




                 Case 2:17-cr-00124-JPS Filed 07/29/19 Page 2 of 7 Document 140
AO 245B (Rev.06/05) Sheet 2 – Imprisonment                                        Judgment Page 3 of 7
Defendant: Marcus Hutchins
Case Number: 17-CR-124-2


                                             IMPRISONMENT

      The defendant is hereby committed to the custody of the Bureau of Prisons to be imprisoned for
a term of Time Served as to each offense of conviction in Count One and Two of the Superseding
Indictment to operate to run concurrently for a total sentence of Time Served.



                                                RETURN

       I have executed this judgment as follows:



      Defendant delivered on _____________ to ______________ at ______________, with a certified
copy of this judgment.



                                                       ____________________
                                                       United States Marshal




                                                 By:   ____________________
                                                       Deputy U.S. Marshal




                 Case 2:17-cr-00124-JPS Filed 07/29/19 Page 3 of 7 Document 140
AO 245B (Rev.06/05) Sheet 3 – Supervised Release                                     Judgment Page 4 of 7
Defendant: Marcus Hutchins
Case Number: 17-CR-124-2


                                         SUPERVISED RELEASE

       The defendant shall be on supervised release for a total term of One (1) year as to Counts One
and Two of the Superseding Indictment. The defendant shall comply with the following special
conditions:

   1. On Monday, July 29, 2019, the defendant shall report in person to his supervising probation
       officer in the Central District of California.
   2. The defendant shall not commit another federal, state, or local crime.
   3. The defendant shall not possess any firearms or other dangerous weapons.
   4. Pursuant to the Violent Crime Control and Law Enforcement Act of 1996, the defendant shall
       not illegally possess or unlawfully use any controlled substance. The Court finds there is a low
       risk of future substance abuse by the defendant and therefore suspends the drug testing
       requirements.
   5. The defendant must reside at a residence approved by his supervising probation officer.
   6. The defendant shall use his best efforts to secure lawful full-time employment and support his
       dependents.
   7. The defendant shall notify his supervising probation officer at least ten days prior to any change
       in the place of his residence or employment. When such notification is not possible, the
       defendant shall notify his supervising probation officer within 72 hours of the change.
   8. The defendant shall notify his supervising probation officer within 72 hours of being arrested or
       questioned by a law enforcement officer.
   9. The defendant shall follow the reasonable instructions of his supervising probation officer and
       answer all inquiries of such officer subject to the defendant’s Fifth Amendment right against
       self-incrimination.
   10. The defendant shall permit his supervising probation officer to visit him at reasonable times at
       home, or such other location as may be mutually agreed upon and shall permit confiscation of
       any contraband observed in plain view by his supervising probation officer.
   11. The defendant shall not associate with any persons known by him to be engaged or planning to
       be engaged in criminal activity. “Associate” as used here means to communicate, meet, reside,
       socialize, or otherwise interact with such person.
   12. The defendant shall not knowingly leave the judicial district to which he has been released
       without the permission of the Court or his supervising probation officer.
   13. The defendant shall not enter into any agreement to act as an informer or special agent of a law
       enforcement agency within the United States without the prior approval of the Court.
   14. The defendant shall cooperate with Immigration and Customs Enforcement under the direction
       of his supervising probation officer.




                 Case 2:17-cr-00124-JPS Filed 07/29/19 Page 4 of 7 Document 140
AO 245B (Rev.06/05) Sheet 3 – Supervised Release                                        Judgment Page 5 of 7
Defendant: Marcus Hutchins
Case Number: 17-CR-124-2


       In accordance with the recent decisions by the United States Court of Appeals for the Seventh

   Circuit in United States v. Siegel, 753 F.3d 705 (7th Cir. 2014), United States v. Thompson, 777 F.3d 368

   (7th Cir. 2015), United States v. Kappes, 782 F.3d 828 (7th Cir. 2015), United States v. Downs, 784 F.3d

   1180 (7th Cir. 2015), United States v. Poulin, 809 F.3d 924 (7th Cir. 2016), United States v. Ortiz, 817

   F.3d 1180 (7th Cir. 2016), United States v. Hill, 818 F.3d 342 (7th Cir. 2016), and their progeny, the

   Court withheld imposition of any additional conditions of supervised release. The Court concluded

   that such additional conditions, if any, are best left for further consideration at such time as they

   may become appropriate and necessary.




                 Case 2:17-cr-00124-JPS Filed 07/29/19 Page 5 of 7 Document 140
AO 245B (Rev.06/05) Sheet 5 – Criminal Monetary Penalties                              Judgment Page 6 of 7
Defendant: Marcus Hutchins
Case Number: 17-CR-124-2


                               CRIMINAL MONETARY PENALTIES

      The defendant shall pay the following total criminal monetary penalties in accordance with the
schedule of payments set forth on Sheet 6.

                             Special Assessment               Fine                 Restitution

 Totals:                           $200.00                    None                    None

                                                       FINE

       Based upon the defendant’s limited financial resources, the Court determines that the defendant
does not have the financial ability to pay a fine within the guidelines range. The Court determines that
the defendant does not have the financial ability to pay the interest on the fine, costs of incarceration,
costs of community confinement, and supervision, and therefore waives the interest on the fine, costs
of incarceration, costs of community confinement, and supervision in this case.

       A waiver of the cost of community confinement does not preclude the Bureau of Prisons from
imposing a subsistence fee of up to twenty-five percent (25%) of gross income, based on ability to pay,
for any portion of the sentence spent in a community correctional facility.

                                                 RESTITUTION

      The defendant shall pay restitution in the amount listed below. Restitution payments shall be
made to the Clerk of the Court—362 U.S. Courthouse, 517 E. Wisconsin Avenue, Milwaukee, Wisconsin
53202—who shall disburse restitution payments to the following payee(s):

                         PAYEE                                           AMOUNT
                          None                                              None




                 Case 2:17-cr-00124-JPS Filed 07/29/19 Page 6 of 7 Document 140
AO 245B (Rev.06/05) Sheet 6 – Schedule of Payments                                   Judgment Page 7 of 7
Defendant: Marcus Hutchins
Case Number: 17-CR-124-2


                                      SCHEDULE OF PAYMENTS

       Payments shall be applied in the following order: (1) assessment, and (2) restitution.

       Special instructions regarding the payment of criminal monetary penalties:

       Unless the Court has expressly ordered otherwise in the special instructions above, if this
judgment imposes a period of imprisonment, payment of the criminal monetary penalties shall be due
during the period of imprisonment. All criminal monetary penalty payments, except those payments
made through the Bureau of Prisons Inmate Financial Responsibility Program are to be made as
directed by the Court, the defendant’s supervising probation officer, or the United States Attorney.




                 Case 2:17-cr-00124-JPS Filed 07/29/19 Page 7 of 7 Document 140
